*17OPINION
By POLLOCK, J.
There was filed by the banking corporation a motion to dismiss both of those actions for the reason that the proceedings in the Court of Common Pleas were merely a ministerial and not a judicial act. Whether the approval of the court provided by 8710-89, GC, is a ministerial or a judicial act is the question now, and the only question, before this court.
We have determined that the court’s action under this section is a judicial act and that error can be prosecuted to this court from such order. The right to appeal depends upon a different question; that is, whether such order is equitable or not. We think the order under this section is not equitable, but that it was purely statutory, and the remedy of the opposing depositors is limited to error.
The motion in the error proceedings is overruled. The other one, to the appeal is sustained. As this case will have to be heard in court on error, we do not think best at this time to deliver any further opinion in regard to this section, which will be made at the time we dispose of the case.
ROBERTS and FUNK, JJ, concur in the opinion.